Name: Commission Regulation (EC) No 720/2004 of 16 April 2004 concerning tenders submitted in response to the invitation to tender for the export of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 1878/2003
 Type: Regulation
 Subject Matter: Africa;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32004R0720Commission Regulation (EC) No 720/2004 of 16 April 2004 concerning tenders submitted in response to the invitation to tender for the export of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 1878/2003 Official Journal L 111 , 17/04/2004 P. 0038 - 0038Commission Regulation (EC) No 720/2004of 16 April 2004concerning tenders submitted in response to the invitation to tender for the export of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 1878/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), and in particular Article 10(1) thereof,Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union(2), and in particular Article 9(1) thereof,Whereas:(1) Commission Regulation (EC) No 1878/2003(3) opens an invitation to tender for the subsidy on rice exported to RÃ ©union.(2) Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89, a maximum subsidy should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 12 to 15 April 2004 in response to the invitation to tender referred to in Regulation (EC) No 1878/2003 for the subsidy on exports to RÃ ©union of husked long grain B rice falling within CN code 1006 20 98.Article 2This Regulation shall enter into force on 17 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27).(2) OJ L 261, 7.9.1989, p. 8. Regulation as last amended by Regulation (EC) No 1453/1999 (OJ L 167, 2.7.1999, p. 19).(3) OJ L 275, 25.10.2003, p. 23.